IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ANTONIO SIERRA,                          : No. 184 WAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
            v.                           :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS,                             :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal and Pro se Notice to be Heard Before a Judge are DENIED.